ORDER

PER CURIAM.
Defendant appeals the denial of his Rule 24.035 motion for post-conviction relief. The motion court denied the motion as untimely.
We have reviewed the briefs of the parties and the record on appeal and find the judgment of the motion court is not clearly erroneous. Defendant’s sole point on appeal concerns a claim challenging the time limitations for Rule 24.035 motions. The Missouri Supreme Court in Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989) upheld the post-conviction filing restrictions as valid and mandatory. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).